DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment filed 05/17/2022 is acknowledged. Claim 13 is canceled. There are no remaining rejections of record.
Claims 1, 2, 4, 6-8, 10-12 and 14-20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The prior art does not teach or suggest the dosing regimen set forth in independent claim 1 requiring that at least one of the doses selected from the range of about 75 mg to about 1500 mg is administered every two weeks. For instance, Nadler et al. (PGPUB 2013/095109—of record) teaches that the biological half-life of the recited compound is less than one week, and therefore does not suggest a biweekly administration regimen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2, 4, 6-8, 10-12 and 14-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649